Citation Nr: 1527562	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  05-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 2004, for the award of special monthly pension (SMP) based on the need for aid and attendance (A&A).

2.  Whether there was clear and unmistakable error (CUE) in a February 10, 1993 rating decision that denied SMP based on the need for A&A.

3.  Whether there was CUE in an October 22, 1993 rating decision that denied SMP based on the need for A&A.

4.  Whether there was CUE in a January 25, 1997 rating decision that denied SMP.

5.  Whether there was CUE in a July 14, 1998 rating decision that denied SMP based on the need for A&A.





REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to September 1979.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Phoenix, Arizona, and San Diego, California.  The case was subsequently transferred to the RO in Seattle, Washington.

In February 2008, the appellant testified at a Board hearing at the Seattle RO. 

In April 2008, the Board remanded the matter to the RO for due process considerations.  In a May 2009 decision, the Board granted an effective date of October 24, 1991, for the award of nonservice-connected pension and an effective date of October 9, 2003, for the award of SMP based on the need for A&A.

The appellant appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2010, the appellant's attorney and a representative of VA's General Counsel filed a Joint Motion for Partial Remand.  In a March 2010 Order, the Court granted the motion, vacated that portion of the Board's May 2009 decision denying an effective date earlier than October 9, 2003, for the award of SMP based on the need for A&A, and remanded the matter to the Board for readjudication.  

In accordance with the directives of the Joint Motion, in July 2010, the Board remanded the matter to the RO for due process considerations, including adjudication of the appellant's allegations of CUE in February 1993 and October 1993 rating decisions denying SMP based on the need for A&A. 

In a March 2011 rating decision, the RO determined that the February 1993 and October 1993 rating decisions were not clearly and unmistakably erroneous in denying SMP based on the need for regular A&A.  The appellant and his attorney were duly notified of the RO's decision and his appellate rights.  The record contained no indication that an appeal of either issue was initiated.  Thus, as discussed in the Introduction to its September 2011 decision, the Board found that such issues were not before the Board.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101, 20.200 (2014) (defining Board's jurisdiction).

In its September 2011 decision, the Board denied an effective date earlier than October 9, 2003, for the award of SMP based on the need for A&A.  

The appellant appealed the Board's September 2011 decision to the Court.  In that litigation, while the matter was pending before the Court, in October 2012, the appellant's attorney and a representative of VA's General Counsel filed a Joint Motion for Remand averring that remand was warranted because "the Board erred by failing to adequately explain why it determined that the allegations of [CUE] with regards to the February 1993 and October 1993 rating decisions were not currently before the Board."  See Joint Motion at page 2.  The Joint Motion directed that the Board should provide an adequate statement of the reasons or bases for its implicit determination that it lacked jurisdiction over CUE issues, in light of the February 2010 Joint Motion, the July 2010 Board remand instructions, and treatment of the effective date issue and the CUE challenges in the RO's May 2011 supplemental statement of the case (SSOC).  Id. at 4-5.  In an October 2012 Order, the Court granted the Joint Motion, vacated the Board's September 2011 decision denying an effective date earlier than October 9, 2003, for the award of SMP based on the need for A&A, and remanded the matter to the Board for readjudication.  

In March 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In August 2013, the Board granted a motion filed by the appellant's attorney to vacate the Board's March 2013 remand with respect to the issue of entitlement to an effective date earlier than October 9, 2003, for the award of SMP based on the need for A&A, and then remanded the claim to the AOJ for further development. 

In a November 2014 rating decision, the RO determined that the February and October 1993 and July 1998 rating decisions were not clearly and unmistakably erroneous in denying SMP based on the need for A&A, and the July 1997 rating decision was not clearly and unmistakably erroneous in denying SMP.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board noted that, included with the attorney's motion to vacate, was an April 2011 letter in which she argued that the medical evidence showed that, since 1991, the Veteran met the requirements for A&A, and that the March 2011 rating decision was "incorrect."  It was unclear to the Board when the RO received the attorney's letter.  The Board directed that the RO associate with the file all evidence in its possession regarding the Veteran's claim for an effective date earlier than October 9, 2003, for the award of SMP based on the need for A&A.  

Among the Veteran's electronic records is the attorney's April 2011 letter.  It remains unclear when the RO received it as the letter does not include a date stamp.  

Nevertheless, the November 2014 rating decision determined that the February and October 1993 and July 1998 rating decisions were not clearly and unmistakably erroneous in denying SMP based on the need for A&A, and the July 1997 rating decision was not clearly and unmistakably erroneous in denying SMP.

In a February 2015 statement, the Veteran, through his attorney, expressed disagreement with the RO's November 2014 decision and wished to "appeal all issues."  The Board accepts the statement as a timely notice of disagreement as to whether there was CUE in the February and October 1993 and July 1998 rating decisions that denied SMP based on the need for A&A and the January 1997 rating decision that denied SMP.  The record, however, does not reflect that the RO issued a statement of the case (SOC) on these issues.  Hence, the Board must remand the matter for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The pending CUE claims are inextricably intertwined with the issue of entitlement to an effective date earlier than October 9, 2003, for the award of SMP based on the need for A&A.  See Harris v Derwinski, 1 Vet. App. 180, 183 (1991).  Because the RO has not yet had the opportunity to issue an SOC as to the CUE clams, that provides the Veteran with the laws and regulations regarding CUE and the reasons for its decision, the Board must defer consideration of the earlier effective date appeal, pending the RO's issuance of an SOC.  The Veteran must also be provided with an opportunity to perfect his appeal of these CUE claims.  See Huston v. Principi, 18 Ve App. 395, 402-03 (2004).

Further, the attorney's February 2015 statement contains her rather vague claim of CUE in "all decisions denying [A&A] prior to October 2003."  The attorney should be asked, again, to clarify her allegation of CUE in any prior rating decision not addressed by the RO.  The RO must, again, be afforded the opportunity to address it in full, and the Board must defer consideration of the earlier effective date appeal pending the RO's consideration of any new CUE claims in the first instance (other than the claims pertaining to the February and October 1993, January 1997, and July 1998 rating decisions).

The Board is unable to locate the October 22, 1993 rating decision in the Veteran's electronic file.  A copy of the decision should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Associate a copy of the October 22, 1993 rating decision that denied SMP based on the need for A&A with the Veteran's electronic file.

2. Contact the appellant's attorney in writing and request that she clarify with specificity the arguments raised in her February 2015 written statement.  The attorney should clarify the specific rating decisions allegedly containing CUE and the specific bases for her CUE allegations (other than the claims pertaining to the February and October 1993, January 1997, and July 1998, rating decisions).

3. The RO should review any response received from the appellant's attorney and then adjudicate any new claim(s) of CUE in an RO rating decision.  If the determination remains adverse to the appellant, the RO should readjudicate the issue of entitlement to an effective date earlier than October 9, 2003, for the award of SMP based on the need for A&A, considering all the evidence of record.  The appellant and his attorney should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.

4. Issue an SOC regarding the matters of whether there was CUE in the February 10 and October 22, 1993 and July 14, 1998 rating decisions that denied SMP based on the need for A&A, and the January 25, 1997 rating decision that denied SMP.  If, and only if, the appellant timely perfects an appeal, should these claims should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




